Citation Nr: 9933180	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  96-38 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for polysubstance 
abuse, claimed both on a direct basis and as secondary to 
PTSD. 

3.  Entitlement to service connection for a left knee 
disability. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to 
December 1991.  He received a discharge under honorable 
conditions (general) due to misconduct/pattern of misconduct.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1994 and December 1995 rating 
decisions of the Los Angeles, California, Department of 
Veterans Affairs (VA) Regional Office (RO).

In December 1991, the veteran filed a claim of entitlement to 
service connection for a dental disorder.  In his February 
1994 claim, the veteran raised the issue of entitlement to 
service connection for a disorder manifested by headaches.  
These issues are not ripe for appellate review.  They are 
referred to the RO for appropriate action. 

The issue of entitlement to service connection for a left 
foot disability will be addressed in the remand, below.

 
FINDINGS OF FACT

1.  The preponderance of the probative, competent evidence 
shows that the veteran does not have PTSD.

2.  The veteran has a long-standing history of polysubstance 
abuse: prior to active service, he used marijuana and 
alcohol; during active service he continued to use alcohol; 
and subsequent to service he used marijuana, 
methamphetamines, and alcohol.

3.  There is no competent evidence that that the veteran had 
arthritis of the left knee during active service, that any 
arthritis of the left knee was compensably manifested within 
one year after active service, or that the veteran's left 
knee disability is related to active service.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred or 
aggravated by the veteran's active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304(f) 
(1999).  

2.  The claim of entitlement to service connection for 
polysubstance abuse, claimed both on a direct basis and as 
secondary to post-traumatic stress disorder, is without legal 
merit.  38 U.S.C.A. §§ 105, 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.301(a) (1999). 

3.  The claim for service connection for a left knee 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reveal that on entrance examination 
the veteran's lower extremities were normal.  The psychiatric 
evaluation was normal.  The veteran reported that he had not 
had a "trick" or locked knee, frequent trouble sleeping, 
depression or excessive worry, loss of memory or amnesia, or 
nervous trouble of any sort.  The veteran denied using 
marijuana, other drug abuse, or alcohol abuse.  He also 
reported that he had never been hospitalized and that he had 
never attempted to commit suicide.

In December 1988, the veteran complained of left knee pain.  
He said that he had hurt his knee seven days ago and that it 
still hurt.  Physical examination revealed that there was a 
positive popliteal pulse.  There was also pain to palpation 
on the lateral aspect.  However, there was no redness or 
swelling.  The McMurray test and drawer sign were negative.  
There was no obvious deformity, but there was pain superior 
to the knee.  The assessment was iliotibial band strain.  In 
March 1989, the veteran complained of pain in both knees, 
which had an unknown cause.  He said that the pain was sharp 
and was on both sides of the knee.  The veteran reported that 
he had had the problem since November 1988.  Physical 
examination revealed that the veteran had popping sounds, but 
without discoloration.  There was no pain to palpation, and 
the knees had a full range of motion.  The McMurray test and 
drawer sign were negative.  There was no tenderness of the 
joints.  There was a mild bilateral laxity.  There was no 
effusion or edema.  The assessment was bilateral knee pain 
with an unknown etiology.  

On separation examination, the veteran reported that he had 
had a "trick" or locked knee, which was noted by the 
examiner to be referring to bilateral knee pain on prolonged 
sitting with a diagnosis of "broke (sic) down cartilage."  
However, no knee abnormalities were noted on actual physical 
examination.  The veteran also reported that he had had 
depression or excessive worry, but not any frequent trouble 
sleeping, loss of memory or amnesia, or nervous trouble of 
any sort.  With regard to the reference to depression or 
excessive worry, the physician also noted that the veteran 
was worried about his marriage.  The mental status evaluation 
revealed that his behavior was normal, that he was fully 
alert and oriented, that his mood or affect was unremarkable, 
that his thinking process was clear, that his thought content 
was normal, and that his memory was good.  The psychiatric 
examination was normal, and neither a current psychiatric 
disorder nor a current left knee disorder was diagnosed on 
separation.

VA medical records reveal that in August 1993 amphetamine 
abuse was diagnosed.  The veteran was hospitalized in 
September 1993.  He reported that he began using alcohol at 
age 17 and that his problems with alcohol began when he was 
18 years old.  He noted that he started using 
methamphetamines at age 21.  He also began using marijuana at 
age 12 and his problems with that drug began when he was 14 
years old.  He reported that he had seen a psychologist for 
family- and school-related problems and that he had tried to 
commit suicide when he was either 15 or 16 years old.  He 
indicated that part of his treatment included a 45-day 
inpatient treatment program for chemical dependency.  With 
regard to his Persian Gulf War experiences, the veteran 
reported that he nightmares, intrusive thoughts, flashbacks, 
and avoidant behavior.  He said that he used chemicals on 
occasion to feel numb.  The veteran underwent a psychiatric 
examination.  The discharge diagnoses were amphetamine 
dependency, alcohol dependency, marijuana dependency, 
nicotine dependency, and possible PTSD.  

VA medical records reveal that in January 1994 the veteran 
complained of chronic difficulties with sleeping (middle 
insomnia) to include frequent interruptions by recurrent 
nightmares of the Persian Gulf War.  He indicated that he had 
daytime recurrences that were triggered by smoke, fires, and 
noises.  He described an episode in which he had difficulty 
realizing where he was, whether he was at home or whether he 
was in the Persian Gulf region.  He reported that he had 
avoidant/seclusive behavior, increased paranoia, guardedness, 
increased alertness, and increased irritability.  Mental 
status examination revealed that the veteran was slightly 
anxious.  He described his mood as tired and tense.  His 
affect was anxious, and his thought process was linear and 
goal-oriented.  He denied having auditory or visual 
hallucinations.  He also indicated that he did not have 
homicidal or suicidal ideation.  He was oriented times three.  
His memory, insight, and judgment were intact.  The diagnoses 
were PTSD and drug dependence (amphetamines, THC, and 
alcohol).

The veteran submitted a statement in May 1994 in which he 
described his combat experiences in the Persian Gulf War.  He 
said that he used to drink and use drugs to deal with his 
feelings about the war.  In a May 1994 statement, an 
associate of the veteran indicated that he attended a PTSD 
group with the veteran and that the veteran had most of the 
symptoms of PTSD.  

VA medical records reveal that in January 1995 the veteran 
reported that he recently had had nightmares about the 
Persian Gulf War.  The assessment was psychosis not otherwise 
specified. 

In a June 1995 statement, the veteran indicated that his left 
knee still locked up and resulted in severe pain.

The veteran underwent a pre-employment examination for the VA 
in July 1995.  He reported that he had a bilateral knee 
strain in 1988 and 1989 and that his left knee continued to 
bother him.  He also indicated that he had had a flashback 
two days ago.  Physical examination revealed that the knees 
had a full range of motion and that there was no crepitus 
present.  Under the heading Summary of Defects and Diagnoses, 
the examiner wrote "Problem List" and wrote "PTSD" and 
potential left knee pain.  

The veteran was afforded a VA psychological evaluation in 
August 1995.  He reported that he had current relationship 
problems, poor work performance, anger, thoughts of violence, 
depression, and polysubstance abuse to which he attributed in 
part to his military experience.  He indicated that he had 
recurrent combat related memories and nightmares, flashbacks, 
disassociation, mistrust, an inability to sleep, and 
hypervigilance.  It was noted that he appeared "to stumble 
for symptoms which met the criteria for PTSD."  At one point 
during the evaluation, he described symptoms that were "more 
consistent with those seen in schizophrenia."  When the 
examiner explained the difference between schizophrenia and 
PTSD, the veteran remarked, "aren't they the same thing?"  
With regard to his background, the veteran reported that he 
began experimenting with drugs while in junior high school 
and that at one point he was arrested for being under the 
influence of marijuana.  He said that during active service 
he was in the Persian Gulf War.  Specifically, he said that 
he was in combat and that he killed five people.  He 
indicated that after the Persian Gulf War he returned to 
Germany where he arrested for being drunk and disorderly.  
The veteran reported that he had significant substance abuse 
problems following his military service.  

The veteran took the Minnesota Multiphasic Personality 
Inventory (MMPI) test.  His profile was invalid.  The 
examiner noted that profiles of a similar pattern might 
indicate exaggerated attempts to look worse than one really 
was, an extremely limited understanding of the questions 
being asked, or a cry for help.  The veteran endorsed many 
items indicating significant issues related to substance 
abuse.  The psychologist noted that an alternative 
explanation for his invalid profile might be that the 
veteran's responses were influenced by symptoms associated 
with substance abuse withdrawal.  The examiner noted that 
observations based on the clinical interview also did not 
support a diagnosis of PTSD.  The veteran's responses to the 
questions during the interview appeared to be forced and 
contrived, and he tended to endorse items suggesting a 
diagnosis of schizophrenia rather than PTSD.  With regard to 
schizophrenia, the veteran was noted to emphatically deny the 
existence of hallucinations, delusions, or other atypical 
thought processes.  When questioned further, he expressed the 
misunderstanding that schizophrenia and PTSD were the same 
disorder.  

The psychologist concluded that the symptoms that the veteran 
presented did not meet the criteria for PTSD, but instead met 
the criteria for a diagnosis of polysubstance abuse.  The 
examiner indicated that at that point speculation regarding 
the veteran's motivation for wanting to receive a diagnosis 
of PTSD could not be established because his substance abuse 
might be masking other psychological distress.  The Axis I 
diagnosis was polysubstance dependence.  Under Axis IV, it 
was noted that the veteran had exposure to war, relationship 
conflict, and inadequate financial stability.

When the veteran underwent a VA psychiatric evaluation in 
September 1995, he reported that he was a gunner during the 
Persian Gulf War and that his duties included making sweeps 
through Iraq.  It was noted that the veteran had a long 
history of polysubstance abuse, including amphetamines and 
alcohol.  He indicated that during active service he had a 
couple of Article 15's, including for being drunk two times 
while on duty, and a bar for reenlistment.  He was reported 
to have subjective complaints of survivor's guilt, isolation, 
anger, and being cold.  He said that prior to going to Saudi 
Arabia he was easygoing, got along with people, was 
nonviolent, and liked to have fun.  The veteran reported that 
he killed people during the Persian Gulf War, in particular 
five Iraqi soldiers at one time, and that he fired on a 
truck, which resulted in the death of the driver.  His last 
stressor reportedly was when he was ordered to shoot a 
surrendering Iraqi soldier.  The veteran reported that he had 
recurrent dreams several times a month in which he saw the 
"kills" and bullets flying in the sky at night.  He 
indicated that he had problems with his anger and increased 
alcohol and drug use.  The veteran did not report any other 
symptomatology.  

On mental status examination revealed that the veteran was 
oriented times three.  His affect was somewhat constricted, 
but his mood was appropriate for his thought content.  His 
memory was grossly intact for recent and remote events.  He 
was unable to explain proverbs, but he did serial 
subtractions without any difficulty.  He described some vague 
auditory hallucinations, but did not show any signs of overt 
psychotic manifestations.  His insight and judgment were 
limited.  The veteran was considered competent for VA 
purposes.  The Axis I diagnosis was polysubstance abuse - 
methamphetamines and alcohol.  The examiner noted that the 
veteran had some of the symptoms for PTSD, but that he did 
not meet the criteria for that diagnosis.

From September 25, 1995, to October 24, 1995, the veteran was 
hospitalized at a VA medical center.  The admission diagnoses 
were dysthymic disorder and polysubstance dependence.  It was 
noted that the veteran had left the Loma Linda VA Medical 
Center and that he was angry with the people at that facility 
because they would not refer him for PTSD treatment.  The 
veteran reported that he had PTSD because he had killed five 
people during the Persian Gulf War.  He indicated that he 
felt angry and isolated and had flashbacks and nightmares 
about the war.  He underwent a psychiatric evaluation.  The 
Axis I diagnoses were the following: polysubstance abuse, 
rule out dysthymic disorder, and rule out PTSD.  A physical 
examination early during the hospitalization revealed 
bilateral knee arthralgia.  Later during hospitalization, the 
veteran reported that he had left knee pain that was 
secondary to an injury.  Dysthymic disorder and polysubstance 
dependence were again diagnosed on discharge.  

The veteran was again hospitalized at a VA medical center 
from October 27, 1995, to October 30, 1995.  On admission, he 
reported a history of polysubstance abuse, PTSD, and major 
depression.  The assessment was major depression, PTSD, and 
polysubstance dependence.  The veteran was admitted, and the 
diagnoses were polysubstance abuse, PTSD, and major 
depression.  On October 30, 1995, it was noted that he had a 
history of PTSD.  The discharge diagnoses were adjustment 
disorder, history of polysubstance abuse, PTSD, and a history 
of a major depressive episode.  

December 1995 VA medical records reveal that MMPI testing 
indicated that there was a high likelihood of 
schizoid/schizotypal or schizophrenic diagnosis.  It was 
noted that a provisional diagnosis of schizophrenia was made.  
The veteran underwent another VA pre-employment examination 
in January 1996.  He reported that he had had a "trick" or 
locked knee and that he had had depression or excessive 
worry.  The veteran also indicated that he had been 
discharged from the military because of drinking.  The 
examiner noted that the extremities were within normal 
limits.  Also, the mental health evaluation was within normal 
limits.  

The veteran was hospitalized at a VA medical center from 
January 10, 1996, to January 22, 1996.  He was noted to have 
"self-diagnosed PTSD.  He reported that he had attempted to 
commit suicide when he was 14 and described his history of 
combat.  He indicated that he had been consuming alcohol 
since he was 12 and that he began drinking more heavily after 
his service.  On mental status examination, the veteran 
exhibited no abnormal psychomotor activity, although he 
intermittently got agitated and used profanity.  He cried 
frequently and appeared to be angry.  His attitude was 
cooperative at times, and his mood was somber.  His thought 
process was logical.  He admitted to having auditory 
hallucinations, but it was noted that this was under control.  
The veteran reportedly had some recurrent dreams regarding 
the Persian Gulf War, but he did not have any startle 
response and he had no "other" flashbacks or other PTSD 
symptoms.  He was alert and oriented times four.  The veteran 
was admitted for an assessment to determine whether he was 
schizophrenic.  On January 18, 1996, there was a provisional 
diagnosis of PTSD.  On January 20, 1996, the Axis I diagnoses 
were the following: Rule out substance-induced psychotic 
symptoms, consider alcoholic hallucinosis, rule out 
schizoaffective disorder, rule out PTSD, and substance abuse 
(alcohol and amphetamines).  An Axis III diagnosis was 
chronic knee pain.  It was noted during hospitalization that 
one night the veteran was really not complying with treatment 
and appeared to be angry and to be suffering from some PTSD-
like symptoms.  On January 22, 1996, he received an irregular 
discharge on the basis of noncompliance with the treatment 
program.  It was noted that, despite his complaints of 
psychosis, a diagnosis of schizophrenia was unable to be made 
because of an inability to establish the veteran's time of 
sobriety.  On discharge, the diagnoses were substance induced 
psychosis disorder, polysubstance dependence, rule out 
organic affective disorder, anti-social personality disorder, 
and possible history of ligament damage.

At a May 1996 hearing held at the RO before a hearing 
officer, the veteran testified that he injured his knees 
during service in either 1988 or 1989.  He said that his left 
knee would lock up to the point that it hurt to walk and 
resulted in pain running down his shin and into the foot.  
The veteran reported that his left knee would feel like it 
was going to buckle when he lifted weights.  With regard to 
his claim for PTSD, the veteran testified that he had 
recurrent flashbacks at least once or twice a month.  
Transcript.

The veteran underwent a VA joints examination in August 1996.  
He reported that in December 1988 he had bilateral knee pain 
from running, with the left being greater than the right.  He 
indicated that there was no specific twisting injury to the 
knees and that nonsteroidal medications and ace wraps were 
prescribed, which did temporarily alleviate his symptoms.  
The veteran noted that in February 1989 he had an aching pain 
in both knees.  His current subjective complaints included 
aching in both knees and a very severe episode of pain from 
the left knee to the left ankle, which had happened within 
the last few months.  He said that his knees, especially his 
left one, tend to lock in bed at night when he is just going 
to sleep and that the knees are very stiff after resting.  
Physical examination revealed that the veteran walked without 
a limp.  The Lachman test and the anterior and posterior 
drawer signs were all negative.  The patellar tracking and 
ballottement were within normal limits.  He was stable to 
varus and valgus stress.  There was no swelling of the knee, 
and the alignment was normal.  There was no deformity or 
other impairment.  The range of motion was flexion to 125 
degrees and extension to zero degrees.  X-rays revealed that 
there were very mild degenerative changes in the left knee.  
The diagnosis was left knee overuse syndrome with very mild 
degenerative joint changes of the left knee.

VA medical records reveal that in August 1996 the veteran 
reported an eight-year history of left knee pain and a 
history of an old injury.  He indicated that the pain had 
become worse over the years, in particular with ambulation.  
Physical examination revealed that flexion in the left knee 
was to 135 degrees and extension was to zero degrees.  There 
was a positive bilateral patellar shift, but no medial or 
lateral instability was present.  There was no joint line 
tenderness or lateral ligament tenderness.  The McMurray and 
Lachman tests were negative.  There was positive 
hyperextension.  The assessment was a positive patellar 
shift.  X-rays of the left knee taken later that month 
revealed that the patella was high and was consistent with 
patella alta.  No significant degenerative changes were seen.  
The impression from the X-rays was patella alta, with an 
otherwise unremarkable examination.  

Also, in August 1996, the veteran submitted his latest change 
of address to the RO.

VA medical records reveal that in October 1996 the veteran 
reported that he had had left knee pain since 1989 and a 
history of an injury to that knee.  Physical examination 
revealed that there was a full range of motion in the left 
knee.  There was patellar pain.  There was no instability to 
varus or valgus stress.  X-rays revealed a patellar alta.   

In July 1998, the Board remanded the veteran's claims for 
further development.  

In August 1998, the RO sent a letter to the veteran at his 
most recent address of record; it was returned as 
undeliverable.  In November 1998, the RO sent another letter 
to the veteran, but this time it was sent to a previous 
address of record; it was also returned as undeliverable.  

Legal Criteria

The threshold question is whether the appellant has presented 
evidence of well-grounded claims.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"the Court") has defined a well-grounded claim as a claim 
that is plausible.  In other words, a well-grounded claim is 
meritorious on its own or capable of substantiation.  If the 
claim is not well grounded, the appeal must fail.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If the appellant has not submitted evidence of a 
well-grounded claim, there is no duty to assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury, which results in a 
current disability, was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131. 

Service connection may granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If a veteran had 
90 days or more of service during wartime, and if arthritis 
is manifested to a compensable degree within one year 
following discharge from service, the disorder will be 
considered to have been incurred in service.  This is a 
rebuttable presumption.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

In order for a claim to be well grounded, there must be 
competent evidence of the following: a current disability, in 
the form of a medical diagnosis; incurrence or aggravation of 
a disease or injury in service, in the form of lay or medical 
evidence; and a nexus between the in-service aggravation or 
injury or disease and the current disability, in the form of 
medical evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1999) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show a chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) (1999) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter, and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  A layperson is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  See Savage, 10 Vet. App. at 495-
97.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Also, evidence, which is simply 
information recorded by a medical examiner and not enhanced 
by any additional medical comment by that examiner, is not 
"competent medical evidence" for purposes of Grottveit.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

Effective March 7, 1997, service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (1999); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (1999); Notice, 64 
Fed. Reg. 32,807-08 (June 18, 1999).  Prior to March 7, 1997, 
38 C.F.R. § 3.304(f) required a "clear" diagnosis of PTSD.   
38 C.F.R. § 3.304(f) (1996).

Under 38 U.S.C.A. § 1154 (West 1991), in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service.  See Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

With respect to the psychiatric diagnostic criteria, the 
Court in Cohen v. Brown, 10 Vet. App. 128 (1997), indicated 
that the VA adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126.  The Board acknowledges that where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  In its decision, the Court took judicial 
notice of the effect of the shift in diagnostic criteria.  
The major effect is this: The criteria have change from an 
objective ("would evoke ... in almost anyone") standard in 
assessing whether a stressor is sufficient to trigger PTSD, 
to a subjective standard.  The sufficiency of a stressor is, 
accordingly, now a clinical determination for the examining 
mental health professional.  Cohen, 10 Vet. App. at 153 
(Nebeker, C.J., concurring).

For claims filed after October 31, 1990, direct service 
connection may be granted only when a disability was incurred 
or aggravated in line of duty and was not the result of the 
veteran's own willful misconduct or the result of his or her 
abuse of alcohol or drugs.  38 U.S.C.A. § 105 (West 1991); 
38 C.F.R. § 3.301(a) (1998); VAOPGREC 7-99 (June 6, 1999); 
VAOPGPREC 2-98 (February 10, 1998).  In other words, service 
connection on a direct basis may not granted for 
polysubstance abuse based on a claim filed after October 31, 
1990.  However, service connection may be granted for a 
substance-abuse disability that is proximately due to or the 
result of a service-connected disease or injury.  Barela  v. 
West, 11 Vet. App. 280 (1998); 38 C.F.R. § 3.310(a); VAOPGREC 
7-99 (June 6, 1999). 



Analysis of Entitlement to Service Connection for PTSD

The post-service diagnosis of PTSD, along with medical 
evidence tending to link the disorder to claimed in-service 
stressors, renders the veteran's claim of entitlement to 
service connection for PTSD well grounded.  See Gaines v. 
West, 11 Vet. App. 353, 357 (1998).  The VA has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  With regard to this claim, the RO 
obtained all pertinent VA medical records, and for reasons 
noted below no further development is necessary.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

The veteran's DD Form 214 reflects that he was awarded the 
Army Commendation Medal with "V: Device, the Combat 
Infantryman Badge and other decorations.  Thus, there is 
evidence that he engaged in combat with the enemy.  
Nevertheless, it must still be determined whether he has PTSD 
and, if so, whether it is related to service.  During a 
September 1993 hospitalization, the diagnosis was possible 
PTSD.  During outpatient treatment in January 1994 and on a 
pre-employment examination in July 1995, PTSD was diagnosed.  
However, when the veteran underwent VA evaluation in August 
1995 that included testing (the MMPI), the test results were 
invalid and the evaluation did not result in a diagnosis of 
PTSD, even though he described his combat experiences and his 
current symptomatology.  The psychologist noted that the 
veteran's symptoms met the criteria for polysubstance abuse 
and not PTSD.  The veteran was also afforded a VA psychiatric 
examination in September 1995, at which time he reported his 
in-service stressors.  However, the only symptoms he reported 
were recurrent dreams several times a month, anger, and 
increased drinking and alcohol use.  He did not report any 
other symptomatology.  Based on the mental status 
examination, the psychiatrist concluded that the veteran had 
some of the symptoms of PTSD, but that he did not meet the 
criteria for a diagnosis of PTSD.  

Also, the veteran was hospitalized three times in late 1995 
and early 1996.  During the hospitalization from late 
September 1995 to late October 1995, there was a diagnosis of 
rule out PTSD.  However, PTSD was not diagnosed on discharge.  
During the four-day hospitalization in late October 1995, the 
veteran reported that he had a history of PTSD, and PTSD was 
diagnosed.  Nevertheless, the diagnosis of PTSD was merely 
information recorded by a medical examiner and not enhanced 
by any additional medical comment by that examiner; 
therefore, that diagnosis is not competent medical evidence.  
LeShore, 8 Vet. App. at 409.  Furthermore, during 
hospitalization in January 1996, a provisional diagnosis of 
PTSD was made, but PTSD was not diagnosed on discharge.  In 
addition, in December 1995, PTSD was not diagnosed.  

The diagnosis of possible PTSD during the September 1993 
hospitalization is not sufficient to show that the veteran 
actually has PTSD.  Also, the inclusion of PTSD on a 
"Problem List" noted by a registered nurse who apparently 
gave the veteran a pre-employment general medical examination 
in July 1995 is of little probative value.  First of all, the 
diagnosis was not made by a psychiatrist or by anyone who is 
shown to have expertise in diagnosing psychiatric disorders, 
and it was apparently based on information provided by the 
veteran that he had a recent flashback.  No actual findings 
of PTSD were noted nor was there a link to service stated.  
The diagnosis of PTSD during outpatient treatment in January 
1994 was based on a limited evaluation and is of little 
probative value.  

On the other hand, the Board finds that the opinions of the 
August 1995 VA psychological examiner and the September 1995 
VA psychiatric examiner - that the veteran does not have PTSD 
- to be of substantial probative value.  These evaluations 
were accomplished by mental health professionals, the 
examining psychiatrist specifically noted having reviewed the 
veteran's medical records, and each examiner provided the 
bases for their conclusions.  The reports of these 
evaluations weigh heavily against the claim.  In addition, 
the veteran was hospitalized for a 30-day period starting on 
September 25, 1996, and for 13 days in January 1996.  The 
Board gives great weight to the fact that PTSD was not 
diagnosed on discharge from either of those hospitalizations.  
As previously noted, the diagnosis of PTSD from the four-day 
hospitalization was based on a history reported by the 
veteran.  The Board notes the veteran's contention that he 
has PTSD; however, he is not shown to be qualified to 
diagnose psychiatric disorder so his belief is not competent 
evidence of a medical diagnosis.  Espiritu, 2 Vet. App. at 
494-95.  Based on the VA examinations and hospitalization, 
the Board finds that the preponderance of evidence is against 
a finding that the veteran has PTSD.  

In its July 1998 remand, the Board requested that the RO 
obtain additional evidence and then forward the claims file 
to the September 1995 VA examiner to provide a diagnosis 
under the criteria of DSM-IV.  It was also stated that, if 
that examiner was unavailable, or if otherwise deemed 
necessary, the veteran should be examined again.  Apparently 
because the veteran could not be located, this development 
was not undertaken.  On further review of the case, the Board 
concludes that another remand for additional development 
regarding PTSD is not necessary for the following reasons.  

Effective October 8, 1996, the VA adopted changes to 38 
C.F.R. § 4.30 that established the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) [DSM-IV] as the basis for the 
nomenclature of the rating schedule for mental disorders. See 
61 Fed.Reg. 52,700 (Nov. 1996 amendments). Before this date, 
the VA looked to previous editions of the DSM for guidance.  
The Court held in Cohen v. Brown, 10 Vet. App. 128 (1997), 
that service connection for PTSD under 38 C.F.R. § 3.304(f) 
requires a "clear diagnosis of PTSD," which it in turn 
found was governed by the criteria established in the DSM.  
It was determined by the Court that the criteria for 
diagnosing PTSD in DSM-IV had substantially changed from that 
given in previous editions. The DSM-IV was noted to have 
subjective criteria regarding the sufficiency of a stressor 
where previous editions had objective criteria.  Based on 
this change, the Court ruled that VA adjudicators could no 
longer determine the sufficiency of a stressor to induce PTSD 
and that this was now a medical decision to be made by the 
appropriate health care professional.  

In the veteran's case, he had an opportunity to describe his 
stressors to the VA psychologist and psychiatrist who 
examined him in August and September 1995.  There is no 
indication that his reported stressors were not accepted as 
true or that the failure to diagnose PTSD was based on 
findings of insufficiency of the stressors.  Thus, 
reassessing the claim with consideration of the 
"subjective" stressor standard of DSM IV is not necessary 
to decide the case.  Additionally, the medical evidence 
received since the July 1998 remand does not indicate that 
the veteran has PTSD.  Therefore, no further development is 
necessary.  See Stegall, 11 Vet. App. at 271.

Analysis of Entitlement to Service Connection for 
Polysubstance Abuse, 
Claimed Both on a Direct Basis and as Secondary to PTSD

The veteran has a long-standing history of polysubstance 
abuse: prior to active service, he used marijuana and 
alcohol; during active service, he continued to use alcohol; 
and subsequent to service, he used marijuana, 
methamphetamines, and alcohol.  The law, and not the facts, 
is dispositive as to the issue of entitlement to direct 
service connection for polysubstance abuse.  As previously 
noted, service connection on a direct basis cannot be granted 
for abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 
38 C.F.R. § 3.301(a); VAOPGREC 7-99 (June 6, 1999); VAOPGPREC 
2-98 (February 10, 1998).  The Board is bound by the VA 
regulations and by precedential opinions of VA General 
Counsel.  See 38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
as a matter of law, the claim of direct service connection 
for polysubstance abuse must be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  As to the claim of service 
connection for polysubstance abuse as secondary to PTSD, 
service connection is not warranted for PTSD.  Thus, the 
claim of service connection for polysubstance abuse as 
secondary to PTSD is denied because of the absence of legal 
merit or the lack of entitlement under the law.  Id. at 430.

Analysis of Entitlement to Service Connection for a Left Knee 
Disability

In this case, the veteran was treated for an iliotibial band 
strain in December 1988 and left knee pain in March 1989.  
Currently, he has a current left knee disorder.  On the 
August 1996 VA joints examination, left knee overuse syndrome 
with very mild degenerative joint changes of the left knee 
was diagnosed.  However, X-rays taken later that month 
revealed no significant degenerative changes, and the X-ray 
from the August 1996 VA examination is not available.  
Regardless of whether the veteran has arthritis of the left 
knee, there is no competent evidence that he had a chronic 
left knee disorder, including arthritis, in service.  
Arthritis of the left knee was not diagnosed during service.  
Although the veteran was treated for left knee symptomatology 
in service, on separation examination the lower extremities 
were normal, and a left knee disorder was not diagnosed.  The 
notation of a diagnosis of "broke (sic) down cartilage" was 
simply information recorded by a medical examiner and was not 
enhanced by any additional medical comment.  See LeShore, 8 
Vet. App. at 409.  The Board notes that the veteran had 
reported on his separation examination that he had or had had 
a "trick" or locked knee.  However, his statement about his 
symptoms in service is not competent evidence of a chronic 
left knee disorder in service.  See Savage, 10 Vet. App. at 
495.  Moreover, there is no competent evidence that arthritis 
of the left knee was compensably manifested within one year 
of active service.  

Although the veteran alleges that he has had continuity of 
symptomatology since his injury in service, there is no 
competent evidence that relates his current left knee 
disorder to an injury in active service or to his reported 
continued symptomatology. See Id. at 498.  Even though the 
veteran reported his in-service injury and his continued 
symptomatology to several medical professionals, including 
the August 1996 VA examiner, none of the medical 
professionals related his current left knee disability to 
active service or to post-service continued symptomatology.  
As previously noted, the veteran reported that he had had 
knee pain since active service.  Also, during the September 
1995 hospitalization, the veteran reported that he had left 
knee pain that was secondary to an injury.  The veteran is 
competent to describe his symptoms; however, his assertions 
are not competent medical evidence for purposes of well 
grounded this claim.  See Id. at 495; Espiritu, 2 Vet. App. 
at 494-95.

In summary, there is no competent evidence that that the 
veteran had arthritis of the left knee during active service, 
that any arthritis of the left knee was compensably 
manifested within one year after active service, or that the 
veteran's left knee disability is related to active service.  
See Caluza, 7 Vet. App. at 506.  Accordingly, this claim is 
not well grounded.

In reaching its decision, the Board is again mindful that the 
Court has held that there is some duty to assist a claimant 
in the completion of an application for benefits under 38 
U.S.C.A. § 5103(a), depending on the particular facts in each 
case.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); as modified by 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), wherein the Court 
found that there was a duty to further assist in the 
development of evidence only when the veteran has reported 
the existence of evidence which could serve to cause his 
claim to be well grounded.  The facts and circumstances of 
this case are such that no further action is found to be 
warranted.  The RO obtained all available  VA medical 
records.  See Stegall, 11 Vet. App. at 271.


ORDER

Service connection for post-traumatic stress disorder is 
denied.

The claim of entitlement to service connection for 
polysubstance abuse, claimed both on a direct basis and as 
secondary to post-traumatic stress disorder, is denied.

Service connection for a left knee disability is denied.


REMAND

In July 1998, the Board remanded the issue of entitlement to 
service connection for a left foot disability and requested 
that the RO readjudicate the claim and, if necessary, issue a 
statement of the case on that issue.  The RO received medical 
evidence including a January 1996 VA hospitalization record 
that indicates that the veteran possibly had ligament damage 
and was being followed by the podiatry section.  However, the 
RO did not adjudicate the claim or issue a statement of the 
case.  Therefore, the RO did not comply with the July 1998 
remand.  See Stegall, 11 Vet. App. at 271.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO should readjudicate the claim 
of service connection for a left foot 
disability and, if necessary, issue a 
statement of the case, containing all 
applicable laws and regulations.  The 
statement of the case should be sent to 
the veteran's latest address of record, 
and he should be advised of the time in 
which to perfect his appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals


 

